Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Schafer on 07/13/2022 by email.
The application has been amended as follows: 
	In Claim 1, Line 2, “having a heart rate (HR) and a respiration rate (RR),” is deleted.
	In Claim 1, Line 4, “measuring a heart rate (HR) and a respiration rate (RR) of the patient;” is added.
	In Claim 1, Line 5, following “data of the patient,” the phrase “including a real-time blood measurement data or a real-time blood oxygen saturation measurement data” is added.
	In Claim 1, Lines 17 and 18, “, wherein the real-time physiological data is real-time blood measurement data or real-time blood oxygen saturation measurement data” is deleted.
	Claim 1 now reads:
A method of predicting fluid responsiveness in a critically ill patient 
measuring a heart rate (HR) and a respiration rate (RR) of the patient;
measuring a real-time physiological data of the patient, including a real-time blood measurement data or a real-time blood oxygen saturation measurement data producing a real-time physiological waveform;
performing a discrete Fourier transform of the real-time physiological waveform;
generating an estimate of pulse pressure variability from the discrete Fourier transform of the real-time physiological waveform, based on HR-RR and HR+RR;
displaying the estimate of pulse pressure variability on a clinical display; and
administering fluid to the patient responsive to the estimate of pulse pressure variability exceeding a threshold that predicts fluid responsiveness of the patient



	In Claim 11, Line 3, “having a heart rate (HT) and a respiration rate (RT)” is deleted.
	In Claim 11, after the “to:” of Line 4, create a new line and add the phrase “measure a heart rate (HR) and a respiration rate (RR) of the patient;”
	In Claim 11, after “measure a real-time physiological data of the patient,” add “including a real-time blood measurement data or a real-time blood oxygen saturation measurement data,”.
	In Claim 11, after “advise clinical personnel regarding whether to perform fluid resuscitation based on the estimate of pulse pressure variability” delete “; wherein the real-time physiological data is real time blood measurement data or real-time blood oxygen saturation measurement data”. 
	Claim 11 now reads:
	A non-transitory machine-readable medium, on which are stored instructions for predicting fluid responsiveness in a critically ill patient 
measure a heart rate (HR) and a respiration rate (RR) of the patient;
measure a real-time physiological data of the patient, including a real-time blood measurement data or a real-time blood oxygen saturation measurement data, producing a real-time physiological waveform;
perform a discrete Fourier transform of the real-time physiological waveform;
generate an estimate of pulse pressure variability from the discrete Fourier transform of the real-time physiological waveform, based on HR-RR and HR+RR;
display the estimate of pulse pressure variability on a clinical display; and
advise clinical personnel regarding whether to perform fluid resuscitation based on the estimate of pulse pressure variability



	In Claim 21, Line 6, “having a heart rate (HR) and a respiration rate (RR),” is deleted.
	In Claim 21, after the “to:” of Line 7, add a new line containing the phrase “measure a heart rate (HR) and a respiration rate (RR) of the patient;”
	In Claim 21, after “measure of a real-time physiological data of the patient,” add “including a real-time blood measurement data or a real-time blood oxygen saturation measurement data,”. 
	In Claim 21, the final paragraph “wherein the real-time physiological data is real-time blood measurement data or real-time blood oxygen saturation measurement data” is deleted. 
	Claim 21 now reads:
A physiological monitoring system, comprising:
a programmable device;
a storage medium, coupled to the programmable device, on which are stored instructions for predicting fluid responsiveness in a critically ill patient 
measure a heart rate (HR) and a respiration rate (RR) of the patient;
measure a real-time physiological data of the patient, including a real-time blood measurement data or a real-time blood oxygen saturation measurement data, producing a real-time physiological waveform;
perform a discrete Fourier transform of the real-time physiological waveform;
generate an estimate of pulse pressure variability from the discrete Fourier transform of the real-time physiological waveform, based on HR-RR and HR+RR;
display the estimate of pulse pressure variability on a clinical display; and
advise clinical personnel regarding whether to perform fluid resuscitation based on the estimate of pulse pressure variability



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments, filed 04/22/2022, presented on pages 8 and 9, are persuasive to overcome the rejections under U.S.C. 112 and 101 (such as Paragraphs 2 and 3 of Section 3, which identify the addition of the treatment adjustment step as amounting to significantly more than the abstract idea). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. to 5:00 p.m. PST M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792